Citation Nr: 0610092	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as a result of herbicide (Agent Orange) 
exposure in service.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision denied a claim for 
service connection for basal cell carcinoma, granted a claim 
of service connection for bilateral hearing loss, and 
assigned an initial noncompensable disability evaluation for 
bilateral hearing loss.  

The claim for a compensable evaluation for bilateral hearing 
loss arises from an initial disability rating following an 
original award of service connection.  Consequently, this 
issue is not the result of a claim for an increased 
entitlement, but rather, one involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The claim for an initial compensable evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

Basal cell carcinoma is not due to service, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service or the result of presumed exposure 
to herbicides.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
basal cell carcinoma, to include as a result of exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for service connection for basal cell carcinoma, to 
include as a result of exposure to herbicides; the evidence 
that would be necessary to substantiate the claim; and 
whether this claim has been fully developed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that notice of the VA's duty to assist, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
claim for service connection consists of five elements:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  With respect to the VCAA notice requirements, 
both 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 provide that, 
once a complete or substantially complete application has 
been received, VA must notify the claimant of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

The veteran's claim of service connection for basal cell 
carcinoma, to include as a result of exposure to herbicides, 
was received at the RO in May 2001 and denied in an RO 
decision of December 2002.  The RO provided notice of the 
VA's duty to assist, pertinent to the claim of service 
connection, in August and September 2001, prior to the 
initial RO decision to deny the claim.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met as to this claim.  

VA has also complied with the purpose of the notice 
requirement, and there is no further available evidence which 
would substantiate the claim adjudicated on the merits on 
appeal.  See 38 U.S.C.A. § 5103(b) (Providing in substance 
that after advisement to the claimant under the of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified records 
pertinent to the claim adjudication the merits on appeal were 
obtained.  In July 2005 a VA medical opinion was obtained.  
Furthermore, the RO also afforded the veteran a VA 
examination in September 2001.  

The record also indicates that the veteran was provided with 
copies of all communications and actions, including the 
December 2002 RO rating decision setting forth the general 
requirements of applicable law pertaining to evidence to 
support the claim adjudicated on appeal.  The general 
advisement was reiterated in a duty to assist notice of April 
2002, the statement of the case (SOC) dated in April 2003, 
and supplemental statements of the case (SSOCs) dated in 
December 2005.  

Neither the veteran nor his representative has argued that 
there is any prejudice with respect to the timing or content 
of the notice, as supplemented by the SOC and SSOC, and the 
Board finds none.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran and his representative have been 
advised of the need to submit medical evidence of a nexus 
between the claimed disability and his prior service, 
including as a result of exposure to herbicides.  
Additionally, there is adequate evidence of record to 
adjudicate the claim.  Accordingly, there is no prejudice in 
proceeding with a decision in the appeal at this time.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 WL 
519755 (U. S. Vet. App. Mar. 3, 2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (harmless error).  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claim adjudicated on appeal.  Given the development 
undertaken by the RO-particularly, the July 2005 VA medical 
nexus opinion statement-and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review as to the claim for service connection for 
basal cell carcinoma, to include as a result of exposure to 
herbicides.  


The Merits of the Claim

The veteran argues that he currently has basal cell carcinoma 
which is the result of his prior military service, to include 
any exposure to Agent Orange while in the Republic of Vietnam 
during the Vietnam Conflict.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for 
basal cell carcinoma, to include as a result of exposure to 
herbicides.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of the disease during a period of service.  38 
C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.

The veteran had active military service in the Republic of 
Vietnam during the Vietnam Era.  The veteran is presumed to 
have been exposed to Agent Orange.  However, basal cell 
carcinoma is not among those diseases listed for which 
service connection may be presumed.  Additionally, VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See, e.g., Notice, 59 
Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41-442-449 (1996); 64 
Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Service medical records are silent for any treatment or 
diagnosis of basal cell carcinoma, including on examination 
at separation from service in January 1966.  

The post-service medical evidence does not include any 
medical evidence that the veteran's basal cell carcinoma, 
first shown several decades after his separation from 
service, is due to such service, including his presumed 
exposure to herbicides such as Agent Orange.  The post-
service medical evidence of record, from both VA and private 
sources, show treatment for basal cell carcinoma of the right 
upper ear area and scalp from 2001 to the present.  On VA 
Agent Orange protocol examination in September 2001, a VA 
examiner opined that the veteran's basal cell carcinoma, 
"could be" related to his presumed Agent Orange exposure in 
service.  No further information or basis regarding the 
opinion was given.  

The veteran was afforded a VA skin examination in July 2005, 
which included a review of his documented clinical history.  
The examiner opined that the veteran's basal cell carcinoma 
was not likely to have been caused by, or a result of, the 
veteran's prior military service, including his presumed 
Agent Orange exposure while in Vietnam.  The basis of the 
opinion was that the veteran's skin disorder is more common 
to fair-skinned and sun exposed people, criteria which the 
examiner thought the veteran met.  

The September 2001 VA medical statement is of less probative 
value than the July 2005 VA medical opinion because of the 
equivocal nature of the statement.  See Cahall v. Brown, 
7 Vet. App. 232 (1994).  Only the July 2005 VA examination 
included a thorough review of the evidence of record.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Additionally, 
only the July 2005 VA medical opinion included a basis for 
the opinion given-the veteran's basal cell carcinoma is more 
common to light-skinned and sun-exposed people, such as the 
veteran.  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  
Boggs v. West, 11 Vet. App. 334, 344 (1998) (quoting Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  For the above reason, 
the claim is denied.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

While the veteran is presumed to have been exposed to Agent 
Orange in service, basal cell carcinoma is not among the 
disorders for which the presumption applies, and the more 
probative medical opinion evidence demonstrates that the 
disorder at issue is not due to service, but the veteran's 
fair-skinned nature and history of sun exposure.  The Board 
has given consideration to the veteran's testimony obtained 
at his December 2004 hearing before a Veterans' Law Judge 
(VLJ).  However, while the veteran is competent to provide 
evidence of observable symptoms, but he is not competent to 
attribute any symptoms to a given cause.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  Service and post-service medical 
records do not support a grant on any basis.  With no basis 
for a grant of the claim, the claim for service connection 
for basal cell carcinoma is denied. 


ORDER

Service connection for basal cell carcinoma, to include as 
due to exposure to Agent Orange, is denied.  


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  

In April 2005, the Board remanded the claim for an initial 
compensable rating for bilateral hearing loss for development 
which is necessary for an equitable disposition of the claim.  
The development conducted at the VBA/AMC is incomplete for 
several reasons.  See 38 C.F.R. §§ 3.327, 19.9; Stegall, 
supra.  

At a hearing in December 2004, the veteran testified that he 
was scheduled for a VA audiologic examination in January 
2005.  See Board Hearing transcript (P. 30).  The veteran's 
spouse testified that the veteran's bilateral hearing was 
worse since the time of the last VA audiologic examination in 
August 2002.  (P. 32).  The Board's April 2005 Board Remand 
requested that the VBA/AMC obtain a copy of the January 2005 
VA audiologic examination report.  However, records obtained 
by the VBA/AMC were dated no later than December 21, 2004.  
See also, SSOC dated in December 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA/AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to a claim for an 
initial compensable evaluation for 
bilateral hearing loss.  The RO should 
specifically advise the veteran what 
evidence is needed to support his claim, 
what evidence, if any, VA will request on 
his behalf, and what evidence he is 
expected to provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim for 
an initial compensable evaluation for 
bilateral hearing loss and to identify 
any and all treatment providers, with 
authorizations, so that the VA may 
request copies of all such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from December 
21, 2004 to the present, specifically to 
include the result of any audiologic 
evaluation in January 2005.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, to include a more recent 
VA audiologic examination, if deemed 
indicated, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss, on a de novo 
basis, to include all of the pertinent 
evidence of record, including evidence 
received after the December 2005 SSOC.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


